Citation Nr: 1528883	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  11-05 031A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in the RO's August 1978 rating decision that granted service connection for scars as residuals from a gunshot wound (GSW) and did not evaluate separate ratings for residuals affecting Muscle Groups IX and XIX.

2.  Entitlement to service connection for a spine disability claimed as residuals of a thoracic spinal cord injury.

3.  Entitlement to service connection for a psychiatric disability to include posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for a splenectomy.

5.  Entitlement to a rating in excess of 20 percent for residuals of GSW of the left chest and arm (minor) with residual scarring and left ulnar palsy.

6.  Entitlement to a rating in excess of 20 percent for residuals of GSW of the left chest with thoracic cord lesion and Brown-Sequard syndrome with left leg paresis and spasticity.

7.  Entitlement to total disability rating based on individual unemployability due to service connected disabilities (TDIU).

8.  Entitlement to special monthly pension.


REPRESENTATION

Appellant represented by:	Charles D. Romo, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1973 to April 1977.  The Veteran died in August 2013 and the appellant is the surviving spouse and has requested substitution as claimant for the Veteran's pending claims.

These matters come to the Board of Veterans' Appeals (Board) from an August 1978 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida in which CUE is alleged and an April 2007 rating decision by the RO in St. Petersburg, Florida concerning the rest of the claims on appeal.  

In connection with this appeal, the appellant testified at a hearing before the undersigned Veterans Law Judge in March 2015.  A transcript of that hearing has been associated with the record.

The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board has characterized the issue on appeal to allow for consideration of any diagnosed psychiatric disability.

The Board notes that the Veteran and appellant have asserted CUE in every rating decision issued since August 1978.  As the Board has determined that the CUE was conducted by the RO in the August 1978 rating decision, the claim for CUE on all subsequent rating decisions is moot.

The issue of entitlement to service connection for a left lung disability has been raised by the record in a February 2011 letter from the Veteran's and appellant's representative.  That claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issues of entitlement to service connection for a splenectomy and entitlement to service connection for TDIU are addressed in the REMAND portion of the decision below and REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  An August 1978 rating decision granted service connection and assigned a 10 percent disability rating for residuals of a GSW to the left arm and left chest.

2.  The August 1978 rating decision that granted service connection assigned a 10 percent rating for residual scars of a GSW to the left arm and left chest, was clearly and unmistakably erroneous in that it did not apply the proper rating criteria in effect at the time to the evidence of record at that time; and but for that error, the outcome would have been manifestly changed. 

3.  The preponderance of the competent and credible evidence of record is against a finding that any current thoracolumbar spine disability was incurred in or related of active service or separate and distinct from service connected Brown-Sequard syndrome.

4.  The preponderance of the competent and credible evidence shows that the Veteran's psychiatric disability was not incurred in or related to active service.

5.  The Veteran's left ulnar palsy is manifested by moderate incomplete paralysis with no mechanical abnormalities.

7.  The Veteran's left leg paresis and spasticity is manifested by moderate incomplete paralysis.  


CONCLUSIONS OF LAW

1.  The August 1978 rating decision that granted service connection and assigned a 10 percent disability rating for GSW to the left arm and left chest, and did not provide additional ratings for muscle damage to Muscle Groups IX and XIX, was clear and unmistakable evidence in not awarding a 10 percent rating for residuals of GSW to Muscle Group IX and an addition 10 percent rating for residuals of GSW to Muscle Group XIX.  38 U.S.C.A. §§7105 (c) (West 2014); 38 C.F.R. § 3.105(a) (2014). 

2.  The criteria for service connection for a thoracolumbar spine disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5102, 5103, 5103A, and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

3.  The criteria for service connection for a psychiatric disability, to include PTSD, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5102, 5103, 5103A, and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

4.  The criteria for a rating in excess of 20 percent for left ulnar palsy have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8516 (2014).

5.  The criteria for a rating in excess of 20 percent for left leg paresis and spasticity have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8520 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Clear and Unmistakable Error

The Veteran, prior to his death, contended that the August 1978 rating decision that assigned a 10 percent disability rating for residuals of his GSW to the left arm and left chest was clearly and unmistakably erroneous, and the disability was not rated under the applicable diagnostic criteria.  Specifically, the Veteran and appellant argue that whereas his disability was initially assigned a 10 percent rating under 38 C.F.R. § 4.118, Diagnostic Code 7805 (1978) which pertained to scars, additional ratings for residuals of a GSW affecting Muscle Groups IX and XIX should also have been assigned.  The Veteran and appellant assert that had the correct and applicable rating criteria been applied at the time of the initial grant of service connection, the original disability rating would have been higher that the rating he originally received.  

An RO decision that has become final generally may not be reversed or amended in the absence of CUE.  38 U.S.C.A. §§ 5108, 5109A, 7105(c) (West 2014); 38 C.F.R. § 3.105a (2014).  Where CUE is found in a prior rating decision, the prior decision will be reversed or revised.  For the purpose of authorizing benefits, the rating or other adjudicative decisions which constitutes a reversal or revision of the prior decision on the grounds of CUE has the same effect as if the decision had been made on the date of the prior decision.  38 C.F.R. § 3.105(a) (2014). 

There is a three-prong test for determining whether a prior determination involves CUE:  (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would manifestly have changed the outcome at the time it was made; and (3) a determination that there was clear and unmistakable error must be based upon the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242 (1994); Russell v. Principi, 3 Vet. App. 40 (1993). 

CUE is a very specific and rare kind of error.  It is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40 (1993). 

In the August 1978 rating decision, the RO granted service connection and assigned a 10 percent disability rating under Diagnostic Code 7805 for the residuals of GSW scars of the left arm and left chest area under 38 C.F.R. § 4.118 (1978). 

The appellant contends that not only were scars objectively shown by the evidence of record at the time of the rating decision but also that residuals of a through and through gunshot wound to the left forearm and a deep penetrating wound to the left chest/torso were also readily apparent.  Therefore, while the RO rated the disability using the correct diagnostic criteria pertaining to scars, that available medical evidence clearly showed residuals of a gunshot wound to the left forearm and left chest/torso.  The Veteran asserted that his disability should have been rated under the diagnostic criteria pertaining to muscle groups IX and XIX, and that had the disability been rated under those diagnostic criteria, the result would have been manifestly different. 

The evidence shows that the Veteran was wounded in March 1976 in an accidental shooting by another Marine, in which a .45 caliber bullet penetrated the left forearm muscle and continued to further penetrate his left chest/torso area.  A February 1976 medical report from the Maryland Institution for Emergency Medicine shows that abdominal exploration revealed penetration of the left diaphragm and laceration of the anterior wall of the stomach along the greater curvature.  The diaphragm and stomach were debrided and repaired.  The bullet trajectory was noted to proceed posteriorly adjacent to the left side of the vertebral column.  The Veteran was also diagnosed with a Brown-Sequard type lesion due to the concussion injury of the spine at the T7 level.  

A July 1978 VA examination shows that the Veteran reported a steady throbbing of the spinal cord.  Physical examination showed a 28 centimeter scar of the left posterolateral chest, a 20 centimeter scar of abdominal region, and two 4 millimeter scars from entrance and exit of a bullet to the forerm.  The Veteran's respiratory system was normal except for pain on deep forced expiration.  The Veteran was also found to have normal neurological systems with no abnormalities reported.  His psychiatric system was also noted as normal. 

In a November 2012 supplemental statement of the case, the RO concluded that the August 1978 rating decision did not contain CUE.  However, the RO did not provide any analysis regarding the applicability of muscle groups affected by the gunshot would, specicially Muscle Group IX (forearm) and Muscle Group XIX (abdominal wall).  In this case, the Board finds that clear and unmistakable errors were present in the August 1978 rating decision.  Despite clear evidence that the Muscle Groups IX and XIX were affected by the injury had not been specifically enumerated at the time of the August 1978 rating decision, the record clearly showed that the left forearm and chest/torso had been injured by a gunshot wound at the time of the initial injury.  Service medical records dated in February 1976 show that a gunshot caused muscle damage to the left forearm by a through and through injury and then penetrated the Veterans chest/torso.  Additionally, an August 1976 medical board report cover sheet noted diagnosis of status post decortication left lung, thoracoabdominal gunshot wound, thoracic cord lesion with residual spasticity, left lower extremity, and left ulnar nerve palsy improved.  As it is clear that the muscles associated with the left forearm and left chest/torso, the questions before the Board are whether the Veteran's injury should have been rated under the diagnostic criteria pertaining to those muscle groups, and, if so, whether the result would have been manifestly different with that rating. 

The 1978 schedular for Rating Musculoskeletal Disabilities provided the following guidelines for rating muscle injuries:

Factors to be Considered in the Evaluation of Disabilities Residual to Healed Wounds Involving Muscle Groups Due to Gunshot or Other Trauma. 

(a) Slight (insignificant) disability of muscles.  Type of Injury. Simple wound of muscle without debridement infection or effects of laceration. 
History and complaint.  Service department record wound of slight severity or relatively brief treatment and return to duty.  Healing with good functional results.  No consistent complaint of cardinal symptoms of muscle injury or painful residual.  Objective findings.  Minimum scar; slight, if any, evidence of fascial defect or atrophy or of impaired tonus.  No significant impairment of function and no retained metallic fragments. 

(b) Moderate Disability of Muscles. Type of injury.  Through and through or deep penetrating would of relatively short track by single bullet or small shell or shrapnel fragment are to be considered as of at least moderate degree.  Absence of explosive effect of high velocity missile and of residuals of debridement or of prolonged infection.  History and complaint.  Service department record or other sufficient evidence of hospitalization in service for treatment of wound.  Record in the file of consistent complaint on record from first examination forward, of one or more of the cardinal symptoms of muscle wounds particularly fatigue and fatigue-pain after moderate use, affecting the particular functions controlled by injured muscles. Objective findings.  Entrance and (if present) exit scars linear or relatively small, and so situated as to indicate relatively short track of missile through muscle tissue; signs of moderate loss of deep fascia or muscle substance or impairment of muscle tonus, and of definite weakness or fatigue in comparative tests. (In such tests the rule that with strong efforts, antagonistic muscles relax is to be applied to insure validity of tests.) 

(c) Moderately Severe Disability of Muscles.  Type of injury.  Through and through or deep penetrating wound by high velocity missile of small size or large missile of low velocity, with debridement or with prolonged infection or with sloughing of soft parts, intermuscular cicatrization.  History and complaint.  Service department record or other sufficient evidence showing hospitalization for prolonged period in service for treatment of wound of severe grade.  Record in the file of consistent complaint of cardinal symptoms of muscle wounds.  Evidence of unemployability because of inability to keep up to production standards is to be considered, if present.  Objective findings.  Entrance and (if present) exit scars relatively large and so situated as to indicate track of missile through important muscle groups.  Indications on palpation of moderate loss of deep fascia, or moderate loss of muscle substance or moderate loss of normal firm resistance of muscles compared with sound side.  Tests of strength and endurance of muscle groups involved (compared with sound side) give positive evidence of marked or moderately severe loss. 

(4) Severe Disability of Muscles.  Type of injury.  Through and through or deep penetrating wound due to high velocity missile, or large or multiple low velocity missiles, or explosive effect of high velocity missile, or shattering bone fracture, with extensive debridement or prolonged infection and sloughing of soft parts, intermuscular binding and cicatrization.  History and complaint.  As under moderately severe above, in aggravated form. Objective findings. -Extensive ragged, depressed, and adherent scars of skin so situated as to indicated wide damage to muscle groups in track of missile. X-ray may show minute multiple scattered foreign bodies indicating spread of intermuscular trauma and explosive effect or of muscle substance.  Palpation shows moderate or extensive loss of deep fascia or of muscle substance.  Soft or flabby muscles in wound area.  Muscles do not swell and harden normally in contraction.  Tests of strength or endurance compared with the sound side or of coordinated movements show positive evidence of severe impairment of function.  In electrical tests, reaction of degeneration is not present but a diminished excitability to Faradism compared with the sound side may be present.  Visible or measured atrophy may or may not be present.  Adaptive contraction of opposing group of muscles, if present indicates severity.  Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone without true skin covering, in an area where bone is normally protected by muscle, indicates the severe type.  Atrophy of muscle groups not included in the track of the missile, particularly of the trapezius and serratus in wounds in the shoulder girdle (traumatic muscular dystrophy), and induration and atrophy of an entire muscle following simple piercing by a projectile (progressive sclerosing myositis), may be included in the severe group in there is sufficient evidence of severe disability.  

38 C.F.R. § 4.56 (1978).

Considering the extent of the of the severity of the wound as reported by the contemporaneous emergency room records and post-surgical treatment report, it is evident that the Veteran sustained a through and through gunshot wound of the left forearm and a deep penetrating wound of relatively short track by a small bullet to the left chest/torso which should have entitled the Veteran to two addition ratings for the two affected Muscle Groups.  Significantly, the Board finds that the RO did not apply the applicable rating criteria of the Muscle Group schedule.

Had those criteria been properly applied, the Veteran would have clearly and unmistakably been entitled to a separate 10 percent rating for a moderate injury to Muscle Group IX (forearm) and an additional separate 10 percent rating for a moderate injury to Muscle Group XIX (abdominal wall).  38 C.F.R. § 4.52, 4.56, Diagnostic Codes 5309 and 5319 (1978).

The Board finds that the medical evidence reviewed by the RO in the August 1978 rating decision, contained clear and objective evidence of moderate muscle group injuries to Muscle Group IX and Muscle Group XIX, and that the applicability of that disability should have at least be analyzed by the RO.  Unfortunately, as shown in the August 1978 narrative, the only issue discussed was the Veteran's scars.  Had the damage to the Muscle Groups been properly rated, the Veteran would have been entitled to two additional 10 percent ratings at that time of the initial grant of service connection.  But for that error, the outcome would have been manifestly changed.  Had the proper diagnostic criteria in effect at that time been applied, it would have undebatably resulted in a finding that the Veteran met the criteria for a 10 percent rating for the residuals of a gunshot wound to the forearm and an additional 10 percent rating for residuals of gunshot wound to the chest/torso, and a higher rating for the disability would have been assigned.  The muscle rating criteria in effect at that time specifically state that through and through or deep penetrating GSWs are to be rated as at least moderate.  Thus, the failure to assign a rating based on moderate muscle injury of the clearly affected muscle groups was clearly and unmistakably erroneous.  Damrel v. Brown, 6 Vet. App. 242 (1994); Russell v. Principi, 3 Vet. App. 40 (1993).  CUE has been found in similar concrete and definite circumstances, such as where the evidence did not meet the criteria for a rating reduction under the relevant regulations.  Ternus v. Brown, 6 Vet. App. 370 (1994).  The Board underlines that it is not engaging in any selective reweighing of the evidence at this time.  On the contrary, the Board has concluded that there was a failure to apply the rating criteria regarding multiple muscle injuries due to the gunshot in effect at the time of the August 1978 RO rating decision.  The rating criteria in effect at the time of the rating mandated that through and through muscle and deep penetrating GSWs be rated as at least moderate muscle injury.  There was no exception provided to justify not rating the through and through and deep penetrating muscle injuries as at least moderate.  Therefore, to assign a level of less than moderata muscle injury was clear and unmistakable error as it was contrary to the mandate of the rating schedule and the evidence that was then of record showing a through and through GSW of the forearm and deep penetrating GSW of the torso.  That error was undebatable, and the outcome would have been manifestly changed but for that error. 

The Board notes that there are higher ratings available for muscle injuries to Muscle Group IX and Muscle Group XIX.  However, after a review of the medical evidence of record the Board finds that higher ratings are not applicable.  First, concerning the Veteran's residuals of a gunshot wound to Muscle Group IX (forearm) all indications show no evidence of sloughing which is noted in the next highest rating criteria of a moderately severe injury of the muscles.  In fact, the medical evidence noted in the February 1976 treatment records and the July 1978 VA examination only note entrance and exit wounds to the left forearm.  No reports noted complaints of cardinal symptoms or showed moderate loss of deep fascia or moderate loss of deep muscle substance.  In fact, during the VA examination the Veteran reported no symptoms concerning his left arm.  Therefore, the Board finds that the Veteran's symptoms are more approximately considered as a moderate disability of the forearm muscle and a rating in excess of 10 percent is not warranted.  The evidence did not show clearly and unmistakably show a higher level of muscle injury with factors such as prolonged infection, sloughing, bone fracture, such that a higher level of muscle injury could be clearly and unmistakably discerned.  The schedule mandated a minimum of moderate muscle injury for through and through and deep penetrating wounds.  However, reasonable minds can differ as to whether the criteria for any higher level of muscle injury were met.  Therefore, the Board finds that clear and unmistakable error in not assigning any higher rating is not shown.  38 C.F.R. § 4.56, 4.72, Diagnostic Code 5309 (1978).  

As for the residuals of a GSW to Muscle Group XIX (abdomen), the Board finds that a rating in excess of 10 percent is warranted for a moderate disability of the muscles.  The record shows that the Veteran suffered a 45 caliber bullet wound that penetrated the left forearm muscle and then continued to further penetrate his left chest/torso area.  A February 1976 medical report from the Maryland Institution for Emergency Medicine showed that abdominal exploration revealed penetration of the left diaphragm and laceration the anterior wall of the stomach along the greater curvature.  The diaphragm and stomach were debrided and repaired.  The bullets trajectory was noted to proceed posteriorly adjacent to the left side of the vertebral column.  The Veteran was also diagnosed with a Brown-Sequard type lesion due to the concussion injury of the spine at the T7 level.  

For the Veteran to meet the criteria for the next highest rating, objective findings of entrance and exit scares relatively large and so situational as to indicate tract of missile thorough important muscle groups.  Indications on palpation of moderate loss of deep fascia, or moderate loss of normal firm resistance of muscles compared with sound side.  Test of strength and endurance of muscle group involved give positive evidence of severe loss or prolonged infection would need to be shown.  The Board notes that an August 1976 statement of findings of the medical review board noted that the Veteran did incur post-operative pneumonia and empyema and was treated at NNMC Bethesda where he underwent a left thoracotomy with decortication of an entrapped lung.  No further reports of infection were noted in the report.  The Board finds that the objective medical evidence as noted in the July 1978 VA examination report shows that the Veteran showed no abnormal strength or endurance indications of the abdomen and only reported some discomfort in deep forced breathing.  Also of note is that there was no indication of deep facia loss or moderate loss of muscle substance of the abdomen.  Moreover, the Physician Evaluation Board findings noted that the Veteran had mild residual ulnar and peroneal neuropathy but that his pulmonary functioning was good in that he could run two miles.  While it was noted that the Veteran was diagnosed with post-operative pneumonia, indications from the medical records show no prolonged infection.  The medical board noted that the Veteran disabilities were noted to be permanent and not improve with time.  The Medical Board did recommended that the Veteran had an inability to return to vigorous physical activity demanded by the Marine Corp and he was referred to PEB, however, the Veteran was eventually able to run two miles.  Therefore, the Board finds that the Veteran's symptoms are more approximately considered as a moderate disability of the abdominal wall and a rating in excess of 10 percent is clearly and unmistakably shown to have been warranted.  The schedule mandated a minimum of moderate muscle injury for through and through and deep penetrating wounds.  However, reasonable minds can differ as to whether the criteria for any higher level of muscle injury were met.  Therefore, the Board finds that clear and unmistakable error in not assigning any higher rating is not shown.  38 C.F.R. § 4.56, 4.72, Diagnostic Code 5319 (1978).  

Where it is clear, on the face of the decision being assailed for CUE, that the error alleged did in fact occur and would manifestly have changed the outcome of the case, the case will be reversed, rather than vacated and remanded, if a remand would serve only to fulfill a procedural duty that would unnecessarily delay and burden agency resources.  Sondel v. West, 13 Vet. App. 213 (1999). 

The Board reiterates that it is not drawing any conclusions with regard to the adequacy of the record at the time of the August 1978 rating decision.  The Board is accepting, for the purposes of this review, the evidence and laws as they were at the time of that rating decision. 

The Board concludes that the RO's August 1978 rating decision was clearly and unmistakably erroneous in not awarding an initial rating of 10 percent for moderate muscle injury to the left forearm and an additional 10 percent rating for moderate muscle injury to the chest/torso.  To that extent, the Veteran's appeal is granted.

Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the appellant was provided appropriate notice in a letters dated in February 2007, August 2008, June 2009, and September 2009.

The appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). The Board considers it significant that the subsequent statements made by the appellant and representative, since the November 2012 supplemental statement of the case, suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate claim).  Thus, VA has satisfied its duty to notify the appellant.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (claimant afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations and adequate medical opinions with respect to the claims on appeal, in February 2009, May 2009, and April 2010.  Thus, the Board finds that VA has satisfied the duty to assist. No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development. Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2014). 

Service connection is also warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2014).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  

Service connection may be presumed for certain chronic diseases, to include arthritis, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of the disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. 3.307, 3.309(a) (2014). 

Where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b) (2014).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  38 C.F.R. § 3.303(b) (2014).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  Continuity of symptomatology applies only to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309(a) (2014); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Spine Disability

The Veteran and appellant claim that a thoracolumbar spine disability was a result of active service.  Specifically, the Veteran and appellant claim that as a residual of an in-service gunshot wound that caused a thoracic cord lesion and Brown-Sequard Syndrome.  The Board notes that the Veteran is already service-connected for residuals of a GSW noted as including a thoracic cord lesion and Brown-Sequard Syndrome that resulted in left and right leg paresis and spasticity.  The left leg neurological conditions rating is also on appeal and will be discussed below.  Therefore, the focus of the Boards analysis will include a disability of the thoracolumbar spine structure itself.  

A July 1978 VA examination report shows that the Veteran reported a steady throbbing of the spinal cord.  Although the Veteran had residuals from a gunshot wound that occurred in February 1976, no clinical abnormalities of the spine were noted.  

A February 1994 VA treatment record shows that the Veteran reported back pain.  The diagnostic impression was of back, leg, and arm pain as residuals of an in-service gunshot wound.

An October 1994 VA spinal cord examination showed that the Veteran had episodic thoracic back pain.  The Veteran was noted to have normal flexion, extension, and lateral bending.  He was noted to have a normal gait.  The examiner reported that the Veteran had no evidence of any type of movement disorder.  

A November 2000 VA outpatient treatment report shows that the Veteran complained of lower left back pain.  The Veteran and spouse also reported that the Veteran had been unable to work due to a worsening back condition, and they had no income at the present time.  

A December 2000 VA treatment report noted that the Veteran's back was tender over the left thoracic paraspinous muscles in the area of the thoracotomy incision.  A radiographic report was noted to show a normal thoracic spine.  

A January 2007 VA treatment note shows that the Veteran had decreased flexion for the lumbar spine.  

A February 2007 VA treatment note shows that the Veteran reported back pain and was assessed by medical personnel with chronic back pain.  The Veteran was shown to have thoracic spine tenderness at T8-T10 areas.  

A May 2009 VA spine examination report shows that the Veteran did not use a cane, crutch, or walker.  The Veteran reported that he wrapped his chest with an ace bandage at night due to pain.  The VA examiner noted the Veteran's inservice gunshot wounds and the resulting treatments and reported that no actual surgery directly to the thoracic spine or lumbar spine occurred.  Physical examination of the spine showed a normal curvature of the cervical, thoracic, and lumbar spine.  The Veteran's paraspinous muscle were noted to be supple and strong.  The examiner noted that the Veteran's thoracolumbar ranges of motion would not have been affected by a mid-thoracic lateral entrance wound.  The examiner reported that the Veteran did not have intervertebral disc syndrome and had no incapacitation episodes in the last year.  The examiner diagnosed the Veteran with modified Brown-Sequard syndrome of the thoraco-abdominal gunshot wound.  

The Veteran is already service-connected for Brown-Sequard syndrome that caused back pain and neurological disorders of the lower extremities.  Rating the same disability or the same manifestations under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2014).  A claimant may not be compensated twice for the same symptomatology as that would overcompensate the claimant for the actual impairment of earning capacity.  Brady v. Brown, 4 Vet. App. 203 (1993); 38 U.S.C.A. § 1155 (West 2014).  If a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993). 

The first requirement for any service connection claim is evidence of a current disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In this case, the medical evidence of record does not show any spine disabilities that are separate and distinct from the service- connected neurological disabilities.  

A review of the Veteran's service medical records and post service medical reports does not show that the Veteran had a separate and distinct diagnosis apart from a service-connected neurological impairment of a thoracolumbar spine.  The Board finds that the most probative evidence of record consist of a December 2000 VA radiology report that showed no indication of any spinal abnormality.  Also probative is the most recent May 2009 VA spine examination report that noted the Veteran had no intervertebral disc syndrome and that any limited range of motion of the Veteran's spine would not have been caused by a mid thoraco-abdominal gunshot wound.  

The Veteran has not presented, identified, or alluded to the existence of any post-service medical evidence of a diagnosis of or any treatment for lumbar spine disability, separate and distinct from the already service-connected neurological disabilities of the lower extremities.  The Board notes that symptoms, such as pain, do not in and of themselves constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  Thus, without competent medical evidence of record that demonstrates the presence of a lumbar spine disability, separate and distinct from the already service-connected neurological disabilities of the bilateral lower extremities, the Board finds that service connection is not warranted.

The Board has considered the Veteran's and appellant's statements concerning the etiology of the claimed lumbar spine disability.  The Veteran and appellant are competent to report the onset of symptoms and the circumstances surrounding the onset of symptoms.  However, the Board finds that the Veteran and appellant are not competent to offer an opinion on a complex medical matter, to include opining as to whether the Veteran had a diagnosed lumbar spine condition separate and apart from his service connect neurological condition of the lower extremities, is related to service.  Furthermore, the Veteran and appellant are not competent to make such a complex diagnosis.  Those are medical findings that require medical training and expertise and cannot be made by lay persons.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The Board finds that the diagnosis and etiology of the claimed disability in this case is ultimately too complex a medical question to lend itself to the opinion of a layperson.

As the preponderance of the evidence is against the claims for service connection for a thoracolumbar spine disability, the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Psychiatric Disability

The Veteran and the appellant have contended that the Veteran had PTSD that was caused by an in-service accidental gunshot wound.

Service connection for PTSD requires:  (1) medical evidence establishing a diagnosis of PTSD; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link established by medical evidence, between current symptoms and an in-service stressor.  38 C.F.R. § 3.304(f) (2014).  The PTSD diagnosis must be made in accordance with the criteria of Diagnostic and Statistical Manual of Mental Disorders (DSM-V).  38 C.F.R. § 4.125(a) (2014).

For VA purposes, psychiatric disabilities must be diagnosed by applying specialized knowledge and application of DSM-IV or DSM-V.  That leads the Board to the conclusion that diagnosing a psychiatric disability, to include PTSD, requires medical expertise and that the Veteran and his spouse's diagnoses are not competent evidence.  Furthermore, the pertinent regulation requires medical evidence of PTSD.  38 C.F.R. 3.304(f) (2014). 

Accordingly, the Board finds that the preponderance of evidence is against a finding that the Veteran had PTSD, or that depressive disorder had its onset during or was caused by his active service.  The evidence does not show that the Veteran was ever diagnosed with a psychosis, so presumptive service connection is not warranted.  38 C.F.R. §§ 3.307, 3.309 (2014).  Therefore, the appeal must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.304(f) (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's service medical records are negative for complaints or treatments for any psychiatric conditions.  

A July 1978 VA examination report noted that the Veteran's psychiatric state as comprehensive, good coordination, coherent, and cooperative.

A January 2007 VA treatment report shows that the Veteran denied any mood problems.  Depression and PTSD screenings were noted as positive.  

A May 2009 VA PTSD examination report shows that the Veteran was diagnosed with an adjustment disorder with mixed emotional feature and nicotine dependence in January 2008.  The Veteran reported a stressor incident of being accidentally shot in the left arm and left side.  The examiner reported that the Veteran did not meet the criteria for a PTSD diagnosis using the Clinician Administered PTSD Scale or the Structured Clinical Interview.  The Veteran was diagnosed with a depressive disorder and polysubstance dependence, in reported remission.  After a review of the claims file and a physical evaluation, the examiner opined that the Veteran did not meet the criteria for PTSD.  The examiner also opined that the Veteran had a diagnosis of a depressive disorder not due or incurred in service but rather due to current stressors, such a financial problems.  

With respect to a current diagnosis of PTSD, the threshold consideration for any service connection claim is the existence of a current disability.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014); Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In particular, aside from credible evidence of an in-service stressor, current medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV) is required, and competent evidence of a nexus between current PTSD and a verified in-service stressor.  38 C.F.R. § 3.304(f) (2014); Cohen v. Brown, 10 Vet. App. 128 (1997).  In this case, there is no evidence that the Veteran was ever diagnosed with PTSD in accordance with 38 C.F.R. § 4.125(a) under DSM-IV, or DSM-V.  While the Veteran was noted to indicate a positive indication for PTSD at a screening consultation, there was no diagnosis made at that time that the Veteran had PTSD.  Most notably the May 2009 VA examination specifically reported that the Veteran's reported symptoms did not meet the criteria for a PTSD.  

The Board also notes that the Veteran has been diagnosed with a depressive disorder.  The Board must consider whether service connection is warranted for any of those disorders.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In regard to the diagnosed psychiatric disorders other than PTSD, the Board notes that a Veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between active service and the disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546 (2000); Collaro v. West, 136 F.3d 1304 (Fed. Cir. 1998).

With regard to depressive disorder, the Board notes that the Veteran's service medical records are negative for complaints, findings, symptoms, or diagnosis of any psychiatric disability.  Post service evidence first shows an indication of psychiatric symptoms in 2007.  That time period of 30 years after discharge is a factor that tends to weigh against the Veteran's service connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Additionally, the only medical opinion evidence of record weighs against the claim for service connection for a depressive disorder.  The Board finds the May 2009 VA examiner's opinion constitutes probative evidence on the medical nexus question, and on whether the Veteran meets the criteria for a diagnosis of PTSD or a depressive disorder, based on review of the Veteran's documented medical history and assertions and examination.  Prejean v. West, 13 Vet. App. 444 (2000); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The VA examiner provided a thorough discussion of the rationale for the opinions expressed,.  The Board may only rely on such opinion if it is supported by an explanation of the basis for such an opinion or if the basis is otherwise apparent in the Board's review of the evidence.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  Here, the Board finds that opinion is supported by a rationale that was provided after the VA examiner considered all procurable and assembled data.  Significantly, neither the Veteran nor representative has presented or identified a contrary medical opinion that supports the claim for service connection or refutes the VA examiner's finding that the diagnosed depressive disorder was not related to service.  VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).

The Board has considered the Veteran's and appellant's statements concerning the etiology of the claimed psychiatric disability.  The Veteran and appellant are competent to report the onset of symptoms and the circumstances surrounding the onset of symptoms.  However, the Board finds that the Veteran and appellant are not competent to offer an opinion on a complex medical matter, to include opining as to whether any diagnosed psychiatric disorder is related to service, to include whether the Veteran meets the criteria for a diagnosis of PTSD.  Furthermore, the Veteran and appellant are not competent to make a psychiatric diagnosis.  Those are medical findings that require medical training and expertise and cannot be made by lay persons.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The Board finds that the diagnosis and etiology of the claimed disability in this case is ultimately too complex a medical question to lend itself to the opinion of a layperson. 

In summary, there is no credible and competent evidence of a psychiatric disorder in service, and no credible and competent evidence that any currently present psychiatric disorder is related to service.  The Board finds that the preponderance of the competent evidence of record is against a finding that any psychiatric disability is related to service or any event during service.  As the preponderance of the evidence is against the claim, service connection for a psychiatric disorder, to include PTSD, must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  The basis of disability ratings is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2014). 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, and the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2014).  It is not expected that all cases will show all the findings specified.  However, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2014). 
In deciding this appeal, the Board has considered whether separate ratings are warranted for different periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

In rating neurologic disabilities, cranial or peripheral neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  The maximum rating that can be assigned for neuritis not characterized by organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123 (2014).  Cranial or peripheral neuralgia, usually characterized by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124 (2014). 

In rating diseases of the peripheral nerves, the term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124(a) (2014).  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for peripheral nerves are for unilateral involvement. When bilateral, they are combined with application of the bilateral factor.  38 C.F.R. § 4.124(a) (2014). 

The Veteran's left arm ulnar palsy has been assigned a 20 percent rating under Diagnostic Code 8512, pertaining to complete and incomplete paralysis of the lower radicular group of nerves.  Under that diagnostic code, a 20 percent rating is warranted for incomplete paralysis of the lower radicular group of nerves in the major extremity that is mild in severity.  A 40 percent rating is warranted for incomplete paralysis of the lower radicular group of nerves in the major extremity that is moderate in severity.  A 50 percent rating is warranted for incomplete paralysis of the lower radicular group of nerves in the major extremity that is severe in severity.  A maximum 70 percent rating is warranted for complete paralysis of the lower radicular group of nerves in the major extremity.  Complete paralysis is defined as all intrinsic muscles of the hand, and some or all of flexors of wrist and fingers, paralyzed (substantial loss of use of the hand).  38 C.F.R. § 4.124a, Diagnostic Code 8512 (2014).

The Veteran's left lower extremity paresis and spasticity has been rated 20 percent under Diagnostic Code 8520 pertaining to complete and incomplete paralysis of the sciatic nerves.  Under that diagnostic code a 20 percent rating is provided for incomplete paralysis that is moderate.  A 40 percent rating is provided for incomplete paralysis that is moderately severe.  A 60 percent rating is provided for incomplete paralysis that is severe, with marked muscular atrophy.  A maximum 80 percent rating for complete paralysis of the sciatic nerve with the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2014).

The Veteran and appellant have asserted that higher ratings are warranted for left ulnar palsy and left lower extremity paresis and spasticity because the level of impairment is worse that contemplated by the currently assigned ratings.  

A February 2009 VA examination report concerning the peripheral nerves shows that the Veteran reported pain in his lower back in the spine area.  He reported feeling unsteady.  The examiner noted that the Veteran put more pressure on the right leg with limping.  The Veteran had significant numbness in the right leg and pain and numbness on the left side.  He reported the condition worsened over the last two years.  Fatigue was also reported by the Veteran.  The Veteran reported that the pain was an 8 or 9 on a scale of 1 to 10.  Physical examination revealed that the Veteran walked with an unsteady gait, dragging his right leg mostly.  Motor power was noted to be 5 plus in the upper and lower extremities.  Sensation to light touch and monofilament was normal.  Sensation to light touch monofilament and pin prick was markedly diminished in the left hand and arm on distribution of the ulnar nerve.  Sensation to light touch and monofilament was markedly diminished in both lower extremities.  The examiner reported that the findings were consistent with left ulnar nerve palsy or injury and bilateral sciatic nerve injury and neuropathy.  The examiner diagnosed GSW to the left chest and thoracic cord region with initial symptoms of Brown-Sequard syndrome with right leg numbness and left leg spasticity.  It was noted that the Veteran had become more symptomatic over the last two years with severe pain, neuralgia, neuropathy in both lower extremities and left hand and left ulnar palsy.

A May 2009 VA examination report shows that the Veteran was diagnosed with a modified Brown-Sequard Syndrome that caused observable left lower extremity spasticity, which was noted as the only residual of the in-service spinal cord injury noted during the examination.  The Veteran reported pain that radiated into his entire left leg but, the examiner noted, that Brown-Sequard Syndrome would more likely cause pain the right leg when objective finding of spasticity was demonstrated in the left leg.  The examiner reported that the Veteran had weakness in the left leg.  Neurological examination noted that the Veteran had normal light touch sensation in the palms and tips of fingers, and in the torso included the right torso distal to T8 level.  The examiner concluded that the Veteran had normal light sensation to ten-gram monofilament device in both lower extremities.  The examiner noted that the forearm musculature at it is greatest circumference was 27 centimeters bilaterally suggesting no significant muscular injury or residual ulnar nerve injury due to through and through gunshot wound of the musculature of the proxima left forearm.  There was a full range of motion of the wrist and the left hand had no suggestion of residual or ulnar neuropathy of the left extremity.  The examiners noted that while the Veteran had an entrance and exit wound in the left forearm, there was no loss of range of motion of the left wrist or loss of range of motion of the fingers of the left hand.  The Veteran displayed normal light tough sensation in the palms and tips of all fingers indicating no sensory ulnar neuropathy or atrophy of musculature as a result of the ulnar nerve injury.  No evidence of bone, joint, or nerve damage was noted by the in-service through and through gunshot wound.  

An April 2010 VA examination report noted that the Veteran had residuals from gunshot wound to the nondominant left forearm with scarring and left ulnar nerve palsy, that included numbness in the left third, fourth, and fifth fingers caused him to drop small objects.  The examiner reported that the Veteran did not lack motor strength in the hand as he could grasp with the first and second fingers.  Full range of motion of the left hand was shown.  The Veteran's ulnar palsy displayed no mechanical dysfunction of the left hand but did cause him to drop some small objects.  

Concerning the Veteran's claim for a rating in excess of 20 percent for left ulnar palsy, the Board finds that the evidence of record does not support a rating in excess of 20 percent.  The evidence of record is against a finding that the Veteran has incomplete paralysis of the lower radicular nerve group that is worse than mild in severity.  Specifically, while the Veteran has shown some diminished sensitivity during VA examinations, the Veteran was shown to have no mechanical difficulties with his left hand.  The Board concedes that the Veteran's condition would have caused him to drop some small objects as reported during the April 2010 VA examination report, but even with the occasional dropping of small objects, the examiner reported that the Veteran's left ulnar palsy did not diminish range of motion or functioning, and no atrophy was shown.  In order for the Veteran's symptoms to meet the criteria for the next highest rating of 40 percent, incomplete paralysis of the lower radicular nerve group of moderate severity would have to been shown.  The Board finds that the Veteran's symptom do not rise to a moderate severity level as shown in VA examination reports in 2009 and 2010.  Therefore, the Board finds that a rating in excess of 20 percent for left ulnar palsy is no warranted.  

Concerning the claim for a rating in excess of 20 percent for left leg paresis and spasticity, the Board finds that the evidence of record does not support a rating in excess of 20 percent.  The evidence of record does not show that the Veteran's left leg paresis and spasticity demonstrated incomplete paralysis of a moderately severe level which is the criteria required for the next highest rating of 40 percent.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2014).  While pain, some decreased sensation to touch, spasticity, and weakness were reported, the medical evidence of record does not support a finding of incomplete paralysis of moderately severe level affecting the left leg.  There was not adequate symptomatology shown that was more than sensory to warrant a finding of severe incomplete paralysis.  With some spasticity and weakness, a rating of moderate incomplete paralysis was assigned.  Based on the record, the Board finds that the left leg paresis and spasticity more nearly approximates the criteria for a 20 percent rating under Diagnostic Code.  The preponderance of the evidence is against a finding that moderately severe incomplete paralysis is shown to support a higher rating.

The Board, in making the determination of the Veteran's ratings has not ignored the Veteran's or appellant's statements concerning his symptomology of the neurological disabilities.  The Board finds that they are lay persons and are competent to report observable symptoms they observe, loss of sensation.  Layno v. Brown, 6 Vet. App. 465 (1994).  Whether lay evidence is considered competent and sufficient in a particular case is an issue of fact and lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

Here, an opinion concerning the relationship between the Veteran's symptoms and a specific level of impairment the left forearm and left lower extremety neurological condition has caused is of a medically complex nature.  This diagnosis and analysis requires expert medical training, which the Veteran and appellant have not demonstrated they possess.  Therefore, the Board finds that the Veteran and appellant are not competent render an opinion as to the specific level of disability regarding the neurological conditions.  

The Board further finds that there is no evidence of any unusual or exceptional circumstances that would take this issue outside the norm so as to warrant referral for consideration of the assignment of an extraschedular rating.  38 C.F.R. § 3.321(b)(1) (2014).  There is a three-step inquiry for determining whether a Veteran is entitled to extraschedular consideration.  First, a determination is made as to whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the level of disability and symptomatology and is found to be inadequate, then a determination must be made as to whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as governing norms.  Third, if the rating schedule is inadequate to rate a Veteran's disability picture and that picture has related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a Veteran's disability picture requires the assignment of an extraschedular rating. Thun v. Peake, 22 Vet. App. 111 (2008).

The Veteran's service-connected left ulnar palsy and left leg paresis and spasticity are found to be adequately rated under the available schedular criteria, and the objective findings of impairment are well documented.  The persuasive evidence in this case shows that he experiences difficulty in daily life, but these difficulties are not indicative of a marked interference with employment as a result of the service-connected disability.  Therefore, the Board finds that referral to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321 , is not warranted.  Bagwell v. Brown, 9 Vet. App. 337 (1996). 

The Board finds that the preponderance of the evidence is against the assignment of any higher or additional staged ratings.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).









ORDER

Clear and unmistakable error is found in the August 1978 rating decision that did not assign separate 10 percent ratings for muscle damage to the forearm and for muscle damage to the chest/torso, therefore that decision shall be revised, and the claim is granted.  

Entitlement to service connection for a thoracolumbar spine disability is denied.

Entitlement to service connection for a psychiatric disability, to include PTSD, is denied.

Entitlement to a rating in excess of 20 percent for left ulnar palsy is denied.

Entitlement to a rating in excess of 20 percent for left leg paresis and spasticity is denied.  


REMAND

With regard to the claim for TDIU, the Board finds that the additional ratings assigned by this decision, and the pending claims, may have bearing upon the Veteran's and appellant's claim of TDIU up until the Veteran's death in August 2013.  Therefore, the Board finds that the RO must readjudicate the claim for TDIU taking into account the additional rating assigned in this decision  

As to the claims for entitlement to service connection for a splenectomy and for special monthly pension, the Veteran and appellant filed a timely notice of disagreement in August 2014 to the March 2014 rating decision denying service connection for a splenectomy and special monthly pension.  Therefore, the Board finds that a remand is required for the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Readjudicate the claim for a TDIU and specifically address whether the criteria for referral of the claim for a higher rating based upon the Veteran's service connected disabilities and whether an extraschedular rating is met. 38 C.F.R. § 3.321(b)(1) (2014).

2.  Issue a statement of the case which addresses the issues of entitlement to service connection for a splenectomy and entitlement to special monthly pension.  Inform the appellant of her appeal rights and that she must file a timely substantive appeal if she wants appellate review.

3.  If any decision is adverse to the Veteran and appellant, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans 

Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


